Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 and 9/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
As to Fig. 2, the drawings are objected to because the Examiner may require and is requiring descriptive text labels, “1. In bracket 1, insert the reason for the objection, for example the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “data carrier unit for  . .  .” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “ unit” coupled with functional language “ for . . . ” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “data carrier unit” has support for “an SSD (solid state disk), SD card and/or USB stick or in the form of a combination of the aforementioned storage media” [0035].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 102(a)1()/102(a)(2) as being anticipated by Carro  US 20190130667 A1.
As to claim 10, Carro discloses a battery system for an aircraft [Carro: 0015], comprising a battery [Carro: 0015], and a data carrier unit for at least one of storing [Carro: 0018]or transmitting data of the aircraft (1) [Carro: 0019].
As to claim 11, Carro discloses wherein the battery system (3) is replaceable [Carro: 0015, 0021 replaceable does not have much meaning because there is no degree in how it is replaceable (cut-and-weld, fasteners, etc.).].
As to claim 12, Carro discloses wherein the data carrier unit has at least one interface for a computing unit of the aircraft (1) [Carro: Fig. 2] .
As to claim 13, Carro discloses wherein the data carrier unit has at least one interface for a communication network of the computing unit of the aircraft in the form of at least one of a data bus [Carro: Fig. 2, 0018,  Ethernet] or a multimedia bus.
As to claim 14, Carro discloses a data carrier unit for at least one of storing or transmitting flight data of an aircraft, comprising a memory provided as a part of a replaceable battery system of the aircraft [Carro: 0015]. 
As to claim 15, Carro discloses a vertical takeoff and landing aircraft (1) [Carro: discloses aircraft which includes vertical takeoff aircraft.], comprising: a replaceable battery system (3) [Carro: 0015, 0021 replaceable does not have much meaning because there is no degree in how it is replaceable (cut-and-weld, fasteners, etc.).] and a data carrier unit for storing  [Carro: 0015-0016] and transmitting data from  [Carro: 0015-0016] and to [Carro: 0019 e.g., transceiver] a computing unit of the aircraft (3) [Carro: 0020], and the data carrier unit is part of the replaceable battery system (3) [Carro: 0015].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carro in view of Young, KR 20160111615 A.
As to claim 1, Carro suggests a method for transmitting data between an electric aircraft (1) and a ground station using a data carrier unit [Carro: 0033 e.g., cloud], comprising:
storing data to be conveyed from the aircraft (1) in the data carrier unit [Carro: 0015-0016]; 
making a connection between the data carrier unit and a computing unit of the ground
station [Carro: Fig. 4 #420]; and
transmitting the data to be conveyed via the connection [Carro: #417, 0019 #215, #225, #235]; 
wherein the data carrier unit is integrated in a battery system of the aircraft (1) [Carro: 0015-0016]. 
Carro does not explicitly disclose transmission during replacement to a remote location. However, Young suggests the connection for transmitting the data is made to the computing unit of the ground station during replacement of the battery system (3) [“In addition, the management server of the battery monitoring system determines the estimated replacement time of the battery based on the battery status result transmitted in real time through the wireless communication system, displays the estimated replacement time and the stock status of the spare battery, Real-time monitoring at the site and at a remote location can be implemented.”]. It would have been obvious to one of ordinary skill at the time of filing to modify the distributer flight recording system of Carro to include transmission upon a battery change as disclosed in Young as it would aid in the safe continuous operation of the critical system.
As to claim 2, Carro does not explicitly disclose transmission during replacement to a on board location. Young discloses wherein the connection between the data carrier unit and a computing unit of the aircraft (1) is made when the battery system (3) is connected to the aircraft (1) [Young: “The battery state sensing unit 200 measures the state of charge of the battery 100, the temperature of the battery 100, and the capacity of the electrolyte of the battery 100,” and Figure on page 15 the battery #100 communicates with a remote location #400 when it is replaced. The only way to do so is through the wired computing units associate with the #240]. It would have been obvious to one of ordinary skill at the time of filing to modify the distributer flight recording system of Carro to include transmission upon a battery change as disclosed in Young as it would aid in the safe continuous operation of the critical system.
As to claim 3, Carro in view of Young discloses wherein the connection between the data carrier unit and the computing unit of the aircraft (1) is a physical connection [Carro: 0020].
As to claim 4, Carro in view of Young discloses wherein the data are transmitted from the data carrier unit to the computing unit of the aircraft (1) [Carro: 0019 e.g., transceiver].
As to claim 5, Carro in view of Young wherein a bidirectional data transfer takes place from the data carrier unit to the computing unit of the aircraft (1) [Carro: 0015-0016] and from the computing unit of the aircraft (1) to the data carrier unit [Carro: 0019 e.g., transceiver].
As to claim 6, Carro does not explicitly disclose transmission during replacement. However, Young suggests wherein every replacement of the battery system (3) results in an automated transmission being effected [Young: “Real-time monitoring at the site and at a remote location can be implemented”]. It would have been obvious to one of ordinary skill at the time of filing to modify the distributer flight recording system of Carro to include transmission upon a battery change as disclosed in Young as it would aid in the safe continuous operation of the critical system.
As to claim 7, Carro does not explicitly disclose transmission during replacement. However, Young suggests wherein every replacement results in an evaluation of the data stored on the data carrier unit [Young: “The management server 400 receives and analyzes the battery status result transmitted from the battery status sensing unit 200 in real time. The management server 400 may determine the estimated replacement time of the battery 100 based on the battery status result, and may display the estimated replacement time and the availability status of the spare battery. In addition, the management server 400 may be configured to detect the estimated replacement timing of the battery 100 and the spare battery inventory state, and to transmit the obtained information to the administrator terminal 500. At this time, the battery state sensing unit 200, the management server 400, and the administrator terminal 500 are preferably connected in real time using a wireless communication system.”]. It would have been obvious to one of ordinary skill at the time of filing to modify the distributer flight recording system of Carro to include transmission upon a battery change as disclosed in Young as it would aid in the safe continuous operation of the critical system.
As to claim 8, Carro in view of Young suggests further comprising providing traceability [Carro: traceability of a flight recorder is inherent in the design of a flight recorder.] and flight history for the data carrier unit [Carro: 0036].
As to claim 9, Carro in view of Young suggests wherein the computing unit of the ground station stores explicit information about a combination of aircraft (1), the battery system and the data carrier unit when the battery system (3) is replaced [Young: “When it is determined that there is no spare battery available at the estimated replacement time of the battery 100, the management server 400 refers to the usage schedule of the other drive unit when the battery availability is input, You can display schedules that can be replaced. At this time, the management server 400 re-sets the use schedule of the drivers according to battery replacement, and then transmits the reset use schedule to the manager of each driver. That is, the management server 400 transmits the reset usage schedule to the administrator terminal of each driver.” It is inherent because the ground knows which battery is in which vehicle and can alter the vehicle planed use]. It would have been obvious to one of ordinary skill at the time of filing to modify the distributer flight recording system of Carro to include transmission upon a battery change as disclosed in Young as it would aid in the safe continuous operation of the critical system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2017185914 A1 discloses an electric automobile energy monitoring and replacing network in remote monitoring of a cloud computing network. An electric automobile remote monitoring system, an electric automobile battery remote monitoring system and a battery swapping system which are controlled by a remote monitoring centre and in which cloud computing technology, Internet of things technology, video recognition technology and a multi-type monitoring system architecture are used. The remote monitoring centre and a battery swapping system swap out a first battery pack and a second battery pack on the chassis of an electric automobile in nine steps. The whole battery swapping process of an electric automobile by a battery swapping station is controlled by a remote monitoring centre, thereby improving working efficiency and reducing costs.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665